UNITED sTATEs DISTRICT CoURT [\ [|= §
EAsTERN DIsTRICT oF MICHIGAN

soUTHERN DIvIsIoN MAY 0 6 2019
sTRIKE 3 HoLDINGs LLc u §§§-'F§§F§'g§m
Case No. 19-cv-1059AP§EHN M'CH'GAN
P1aimiff,
v. Paul D. Borman

- United States District Judge
JOHN DOE subscriber assigned IP
Address 68.60.33.52, Stephanie Dawkins Davis
United States Magistrate Judge
Defendant.
/

ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR LEAVE TO SERVE
THIRD-PARTY SUBPOENA PRIOR TO RULE 26(1`) CONFERENCE (ECF #4)

Before the Court is Plaintif`f Strike 3 Holdings, LLC’s (“Strike 3”) Motion for
Leave to Serve Third Party Subpoena Prior to Rule 26(f`) Conference. Strike 3 filed
suit on March 28, 2019, against a single “John Doe” Def`endant, identified only by the
subscriber Internet Protocol (“IP”) address he or she is alleged to have used to
unlawfully download and share Strike 3 ’s allegedly copyrighted movies. On April 23 ,
109, Strike 3 filed the instant motion, seeking to discover the identity of the John Doe
named in the Complaint by serving a subpoena on the Internet Service Provider
(“ISP”) associated with the identified IP address. Strike 3 seeks permission to
subpoena the ISP to obtain John Doe’s “true name and address.”

Federal Rule of Civil Procedure 26(d)(l) provides that “[a] party may not seek

discovery from any source before the parties have conferred as required by Rule 26(f),
except in a proceeding exempted from initial disclosure under Rule (26)(a)(1)(B), or
when authorized by these rules, by stipulation, or by court order.” In exercising the
discretion granted by Rule 26(d)(l) to order early discovery, several courts in this
District, and elsewhere across the country, have applied a good-cause standard in
similar file-sharing cases to determine whether such discovery should be authorized
See Cobbler Nevada, L.L.C. v. Does 1~15, No. 15- 11871, 2015 WL 4276082, at *l
(E.D. Mich. July 14, 2015); Malibu Media, LLC v. Doe, No. 13-12202, 2013 WL
12184289, at *l (E.D. Mich. June 25, 2013); Third Degree Films, Inc. v. Does 1 -72,
No. 12-14106, 2012 WL 12931709, at *l (E.D. Mich. Nov. 13, 2012). In these
copyright infringement cases, courts have further refined the “good cause” standard,
permitting limited discovery prior to a Rule 26(f`) conference related to the identity of
a John Doe defendant Where: “(l) the plaintiff makes a prima facie showing of` a
copyright inh'ingement claim; (2) the plaintiff submits a specific discovery request;
(3) the information sought is limited in scope and not available through alternative
means; and (4) there is a minimal expectation of privacy on the part of the defendant.”
Malz`bu Mea'ia, 2013 WL 12184289, at *l (citing Arista Records, LLC v. Doe, 604
F.3d 110, 119 (2d Cir. 2010)). See also Malibu Media, LLC v. Doe, No. 13-12224,

2013 WL 12180742, at *1 (E.D. Mich. June 5, 2013); ThirdDegree Films, 2012 WL

12931709, at *l.

In this case, the Court concludes that Strike 3 has demonstrated good cause for
early discovery, pleading a plausible claim of copyright infringement and specifically
identifying the information sought. As several courts have done in similar John Doe
cases, this Court concludes that defendants do not have a reasonable expectation of
privacy in their IP addresses See Cobbler Nevada, 2015 WL 4276082, at *l (citing
Hard Drl've Proa's. v. Does ]-48, No. 11-9062, 2012 WL 2196038, at *4 (N.D. Ill.
June 14, 2012)); First Time Videos, LLC v. Does ]-500, 276 F.R.D. 241, 247 (N.D. Ill.
2011). The information sought by Plaintiff` is also necessary, otherwise unavailable,
and narrowly tailored to the limited purpose of discovering the identity of the
individual associated with the identified IP address.

Accordingly, Strike 3’s motion is GRANTED IN PART AND SUBJECT TO
THE FOLLOWING MODIFICATIONS:

l. Strike 3 shall attach a copy of this Order to the subpoena it issues
to John Doe’s ISP.

2. Strike 3’s subpoena to the ISP may seek ONLY the following
information regarding John Doe:

a. full name, and
b. residential address.

3. Within seven (7) days of its receipt of the subpoena, the ISP shall
reasonably attempt to identify the subject John Doe subscriber and
provide him or her with a copy of the subpoena and this Order.

cases of this type assigned to Judge Borman, the Defendant shall be identified in all
public filings only as “John Doe” until further Order of this Court. Also, no party

shall use the name, address, or any other identifying contact information of the

The ISP shall have twenty-one (21) days from the service of the
subpoena to move to quash or otherwise object to the subpoena.
John Doe shall have fourteen (14) days from receipt of the
subpoena from the ISP to move to quash or otherwise object to the
subpoena, The ISP shall preserve any subpoenaed information
pending the resolution of any timely filed motion to quash. Where
no motion is filed by either the ISP or John Doe within the time
periods prescribed herein, the ISP shall produce to Strike 3 the
information identified in Paragraphs 2(a) and 2(b) above.

Plaintiff may only use the information disclosed in response to a
Rule 45 subpoena served on the ISP for the purpose of protecting
and enforcing Plaintiff`s rights as alleged in its Complaint

In addition, IT IS ORDERED that going forward in this case, and in all future

Defendant in any public filing in this case.

IT IS SO ORDERED.

Dated:

T»Qiiw

Paul D. Borman

United States District Judge
MAY 06 2019

 

